            Case MDL No. 3004 Document 76 Filed 04/30/21 Page 1 of 1




                               BEFORE THE UNITED STATES
                                  JUDICIAL PANEL ON
                               MULTIDISTRICT LITIGATION

IN RE: PARAQUAT                                   §          MDL NO. 3004
PRODUCTS LIABILITY                                §
LITIGATION                                        §

                              NOTICE OF RELATED ACTIONS

       Pursuant to Rule 6.2(d) of the Rules of Procedure of the Judicial Panel on Multidistrict

Litigation, Fears Nachawati, PLLC, hereby notifies the Clerk of the Panel of the Related Actions

that were filed on behalf of the following Plaintiffs in the attached schedule. A copy of the Docket

Sheets and Complaints are attached herewith.

Dated: April 30, 2021
                                                      Respectfully Submitted,

                                                      /s/ S. Ann Saucer
                                                      S. Ann Saucer (TX SBN 00797885)
                                                      asaucer@fnlawfirm.com
                                                      N. Majed Nachawati (TX SBN: 24038319)
                                                      mn@fnlawfirm.com
                                                      Patrick A. Luff (TX SBN: 24092728)
                                                      pluff@fnlawfirm.com
                                                      FEARS NACHAWATI, PLLC
                                                      5473 Blair Road
                                                      Dallas, Texas 75231
                                                      Telephone: (214) 890-0711
                                                      Facsimile: (214) 890-0712




                                                 1
